Citation Nr: 0419792	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  02-05 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

2.  Entitlement to service connection for degenerative disc 
disease and osteoarthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from April 1957 to January 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, that denied the veteran's claim of 
entitlement to service connection for degenerative disc 
disease and osteoarthritis of the cervical spine and 
determined that, as new and material evidence had not been 
received, the veteran's previously denied claim of 
entitlement to service connection for a low back disorder 
would not be reopened.  In September 2000, the veteran 
notified VA that he had moved.  The veteran disagreed with 
this decision in April 2001.  In a statement of the case 
issued to the veteran and his service representative in March 
2002, the Decision Review Officer at the Winston-Salem, North 
Carolina, RO denied both of the veteran's claims under the 
VCAA.  The RO accepted a VA Form 21-4138 filed by the veteran 
in May 2002 as a timely filed substantive appeal.

It is noted that, even if an RO makes an initial 
determination to reopen a claim, the Board has a legal duty 
under 38 U.S.C.A. §§ 5108 and 7104(b) to review the RO's 
preliminary decision and must find new and material evidence 
in order to establish its jurisdiction to review the merits 
of a previously denied claim.  See Barnett v. Brown, 8 Vet. 
App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996); 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also 
VAOGCPREC 05-92.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The August 1984 rating decision was a final decision with 
respect to the denial of the veteran's claim of entitlement 
to service connection for a low back disorder.

3.  In a March 2000 rating decision, the RO concluded that no 
new and material evidence had been received sufficient to 
reopen the veteran's previously denied claim of entitlement 
to service connection for a low back disorder.

4.  Evidence added since the March 2000 rating decision is 
either cumulative or redundant and it does not bear directly 
and substantially upon the specific matters now under 
consideration so that, when considered with all of the 
evidence of record, it is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for a 
low back disorder.

5.  There is no competent medical opinion that the veteran's 
currently diagnosed degenerative disc disease and 
osteoarthritis of the cervical spine is related to service.


CONCLUSIONS OF LAW

1.  The March 2000 rating decision, which denied the 
veteran's request to reopen his previously denied claim of 
entitlement to service connection for a low back disorder, is 
a final decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 20.302, 20.1103 (2003).

2.  Evidence associated with the claims file subsequent to 
the March 2000 rating decision, which denied the veteran's 
request to reopen his previously denied claim of entitlement 
to service connection for a low back disorder, is not new and 
material, and that claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The criteria to establish entitlement to service 
connection for degenerative disc disease and osteoarthritis 
of the cervical spine have not been met.  38 U.S.C.A. §§ 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

With respect to the issue of whether new and material 
evidence has been received to reopen the veteran's previously 
denied claim of entitlement to service connection for a low 
back disorder, the Board observes that the regulations 
implementing the VCAA include a revision of 38 C.F.R. 
§ 3.156(a).  However, the revised version of 38 C.F.R. 
§ 3.156(a) is only applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001).  As noted below, the veteran's request to reopen his 
claim of entitlement to service connection for a low back 
disorder was filed prior to this date, and as such, the 
version of 38 C.F.R. § 3.156(a) in effect prior to August 29, 
2001, applies to this claim.  See 38 C.F.R. § 3.156(a) 
(2001).

That notwithstanding, the regulations implementing the VCAA 
do not otherwise create an exception to the applicability 
dates with respect to VA notification in cases of claims to 
reopen finally decided claims.  66 Fed. Reg. 45,620.  Hence, 
it is well to observe that the VCAA and its implementing 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence needed to 
substantiate claims which applies to the veteran's request to 
reopen his claim of entitlement to service connection for a 
low back disorder.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App., June 
24, 2004), the United States Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted; therefore, the AOJ could not have 
complied with the timing requirement as the statute had not 
yet been enacted.  In Pelegrini,  the Court noted that where 
the initial unfavorable decision was rendered prior to the 
enactment of the VCAA, the AOJ (in this case, the RO) did not 
err in failing to comply with the timing requirements of the 
notice.  However, the Court did note that in such cases, the 
veteran would still be entitled to "VCAA content-complying 
notice" and proper subsequent VA process.  Pelegrini, slip. 
op. at 10-11.

In the present case, regarding the issues of whether new and 
material evidence had been received sufficient to reopen a 
previously denied claim of entitlement to service connection 
for a low back disorder and entitlement to service connection 
for degenerative disc disease and osteoarthritis of the 
cervical spine, on September 17, 2001, the RO provided notice 
to the veteran and his service representative regarding what 
information and evidence is needed to substantiate the 
claims, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to submit any 
further evidence in his or her possession that pertains to 
the claims.  Further, this letter specifically notified them 
of what constituted new and material evidence sufficient to 
reopen the claim of entitlement to service connection for a 
low back disorder.

The veteran and his representative were also provided with a 
copy of the appealed rating decision and a statement of the 
case.  These documents provided them with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding the veteran's claims, what 
constituted new and material evidence sufficient to reopen 
the claim of entitlement to service connection for a low back 
disorder, and the requirement to submit medical evidence that 
established entitlement to service connection for 
degenerative disc disease and osteoarthritis of the cervical 
spine.  By way of these documents, they also were 
specifically informed of the cumulative evidence already 
having been previously provided to VA or obtained by VA on 
the veteran's behalf.  Thus, the Board observes that all of 
the aforementioned correspondence informed the veteran of the 
evidence he was responsible for submitting and what evidence 
VA would obtain in order to substantiate his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Here, in accordance with Pelegrini, supra, the Board finds 
that the RO did not err with respect to the timing of the 
VCAA notice requirement, as the VCAA had not been enacted at 
the time of the decision on appeal.  Moreover, the notice 
provided to the appellant on September 17, 2001, was provided 
by the AOJ prior to the transfer and certification of the 
appellant's case to the Board in June 2004, and the content 
of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the claims were re-adjudicated and a 
statement of the case was provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Therefore, to decide the appeal would not be 
prejudicial to the claimant.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's available service medical records and post-service 
medical records, including VA medical records and examination 
reports.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of his request to reopen the previously 
denied claim of entitlement to service connection for a low 
back disorder and the claim of entitlement to service 
connection for degenerative disc disease and osteoarthritis 
of the cervical spine poses no risk of prejudice to the 
veteran.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA does not require remand where VA 
thoroughly discussed factual determinations leading to 
conclusion and evidence of record provides plausible basis 
for factual conclusions, and where development of the 
evidence was as complete as was necessary for a fair 
adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); Bernard v. Brown, 4 Vet. 
App. 384 (1993).

New & Material Evidence

When the veteran filed his most recent request to reopen the 
previously denied claim of entitlement to service connection 
for a low back disorder in June 1999, he stated that he had 
injured his lower back following a motor vehicle accident in 
1958 while on active service at Fort Campbell, Kentucky.

As relevant to the veteran's request to reopen the previously 
denied claim of entitlement to service connection for a low 
back disorder, the newly submitted evidence includes the 
veteran's VA outpatient treatment records for the period from 
June 1998 to February 2000, received in March 2000, the 
veteran's VA outpatient treatment records for the period from 
March 2000 to October 2001, received in October 2001, and lay 
statements.

A review of the veteran's VA outpatient treatment records for 
the period from June 1998 to February 2000 indicates that VA 
x-rays of the veteran's lumbar spine were obtained and 
interpreted in July 1999 as showing changes consistent with 
degenerative changes and suggesting a loss of vertebral body 
height at disc L4.

On VA outpatient treatment in January 2001, the veteran 
complained of increased pain in his lower back and thigh.  
Objective examination of the veteran revealed that his 
extremities were normal.  

On VA outpatient treatment in July 2001, no pertinent 
complaints were noted.  The veteran's medical history 
included a history of degenerative disc disease of the lumbar 
spine with radiation to the left leg down to the left ankle 
and tingling of the left leg.  Objective examination of the 
veteran revealed that his spine was negative with a full 
range of motion and motor strength was 5/5.  The assessment 
included a history of degenerative disc disease of the lumbar 
spine.

On VA outpatient treatment in September 2001, the veteran 
complained of "osteoporosis" in his back and increased low 
back pain radiating down the right leg.  Physical examination 
of the veteran revealed tenderness in the lumbar spine, a 
full range of motion in the extremities with no tenderness to 
palpation, decreased sensory perception in the right lower 
extremity, and intact motor strength.  The assessment was 
chronic severe degenerative joint disease of the lumbar 
spine.  

On VA outpatient examination later that same month, in 
September 2001, the veteran complained of constant pain 
radiating in to his arms and legs and resulting in 
paresthesias of the hands and left leg.  The veteran stated 
that his level of pain was 7-9/10 on a pain scale without 
medication and 1-2/10 with medication.  Objective examination 
of the veteran revealed that he used a cane for ambulation, 
his lumbar spine was negative, flexion was to 120 degrees, 
and he had full extension.  The assessment included stable 
chronic pain.

In a statement on a VA Form 21-4138 received at the RO in May 
2002 and accepted by the RO in lieu of a substantive appeal 
(VA Form 9), the veteran contended that, although his service 
medical records had been destroyed in the July 1973 fire at 
the National Personnel Records Center (NPRC), there were 
hospital reports from the base hospital at Fort Campbell, 
Kentucky, that would verify in-service treatment for injuries 
(including a low back injury) that he suffered in a motor 
vehicle accident in 1958.  

NPRC notified VA on a VA Form 3101 dated in October 2002 
that, following a search of active duty inpatient clinical 
records at the U.S. Army Hospital, Fort Campbell, Kentucky, 
for the period of January to March 1958, no records were 
found of the veteran's claimed treatment for injuries 
stemming from a motor vehicle accident.

Degenerative Disc Disease & Osteoarthritis of the Cervical 
Spine

When he filed his claim of entitlement to service connection 
for degenerative disc disease and osteoarthritis of the 
cervical spine in March 1998, the veteran stated that this 
condition (which he characterized as a "neck condition") 
was service-connected because it had been caused by a car 
accident that had occurred during service in 1958.  The 
veteran attached a copy of VA x-rays of his cervical spine 
dated in July 1997.  A review of these x-rays shows that 
there was disc space narrowing and osteophyte formation from 
discs C3 through C7 and a loss of normal cervical lordosis.  
The impression was severe degenerative disc disease and 
osteoarthritis.

On a VA Form 3101 dated in September 1995, NPRC notified VA 
that the veteran's service medical records had been destroyed 
in the July 1973 fire and were not available for review.

A review of the veteran's VA treatment records for the period 
of 1994 to 1995 shows no treatment for any cervical spine 
problems

On VA outpatient neurology examination in June 1998, the 
veteran complained of a history of chronic neck pain that 
occasionally radiated to each of the upper extremities.  
Physical examination of the veteran revealed that his neck 
was normal.  The examiner noted that the veteran's 
electromyograph (EMG) and magnetic resonance imaging (MRI) 
scan had been normal.  The impression was cervical 
spondylosis.

On VA outpatient treatment in April 1999, the veteran 
complained of a history of "osteoporosis" in the cervical 
and lumbar areas, numbness and tingling in his bilateral 
hands, and neck pain.  Objective examination of the veteran's 
cervical spine revealed tenderness to slight percussion, 
tenderness in the trapezius muscle, bilateral flexion was to 
50 degrees, lateral rotation was to 45 degrees bilaterally, 
extension was to 50 degrees, motor strength was 5/5, and 
sensation was "ok."  The assessment included degenerative 
disc disease of the cervical spine with neural encroachment.

On VA outpatient treatment in May 1999, the veteran 
complained of cervical radiculopathy and pain and numbness in 
the neck.  Physical examination of the veteran revealed a 
decreased range of motion in the neck, normal lower 
extremities, The assessment was cervical radiculopathy.

In a statement on a VA Form 21-4138 received at the RO in 
June 1999, the veteran stated that his claimed cervical spine 
injury was the result of an auto accident that had occurred 
in 1958 at Fort Campbell, Kentucky, and that his service 
medical records would support this claim.

On VA outpatient treatment in July 1999, the veteran 
complained of neck and left arm pain that had lasted for 
approximately 6 months and a history of neck pain "going 
back several years."  The veteran stated that, when he 
coughed and sneezed, the pain radiated from the neck into the 
left arm.  An MRI scan of the veteran's cervical spine was 
obtained and interpreted as showing evidence of a left C6 
osteophyte formation compromising the left C7 nerve root.  
Physical examination of the veteran revealed mild tenderness 
to deep palpation at the base of the neck on the left side, 
normal mentation (or thinking and reasoning) and cranial 
nerve function, no focal weakness in the upper extremities on 
motor examination, absent reflexes in the upper extremities, 
and normal gait and cerebellar testing.  The impression was 
clinical and MRI evidence of left cervical radiculopathy.

On VA outpatient neurosurgery treatment later that same 
month, in July 1999, the veteran complained of a 21/2 year 
history of neck pain and episodes of complete numbness of the 
hands bilaterally.  The veteran stated that he had strained 
his neck in a motor vehicle accident during service.  It was 
noted that a cervical MRI scan from April 1998 had shown 
evidence of diffuse cervical spondylosis and an EMG from 
April 1998 had shown no acute cervical radiculopathy.  
Physical examination of the veteran revealed diffuse crepitus 
with a full range of motion in the neck, no cervical spasm, 
normal cranial nerve function and mentation, normal sensation 
to light touch, and no focal weakness in the upper 
extremities.  The assessment was cervical spondylosis with 
sporadic right cervical radiculopathy, and it was noted that 
there was no identifiable cervical lesion.

On VA outpatient treatment in September 1999, the veteran 
complained of a history of cervical radiculopathy with pain 
and numbness in discs C6-C8 that worsened on neck movement.  
Physical examination of the veteran revealed that his cranial 
nerves II through XII were normal and he had 5/5 motor 
strength.  The impression was cervical radiculopathy (C6-8).  

On VA outpatient neurosurgery treatment in October 1999, the 
veteran complained of significant neck pain.  The VA examiner 
reviewed the veteran's July 1999 outpatient evaluations 
(discussed above) and the April 1998 MRI scan.  This examiner 
noted no new neurological symptoms and concluded that the 
veteran did not need a second MRI scan.

A review of the veteran's VA outpatient treatment records 
from March 2000 to September 2001 indicates that, on 
outpatient treatment in December 2000, the veteran complained 
of cervical spondylosis and neck pain.  Physical examination 
of the veteran revealed no active radiculopathy.

On VA outpatient treatment in April 2001, the veteran 
complained of a history of degenerative disc disease of the 
cervical spine with neural encroachment.  He stated that he 
was symptomatic with radiation to both arms, his pain level 
was 5/6 out of 10 intermittently and it was accompanied by 
paresthesias of the arms.  Objective examination of the 
veteran revealed that his spine was negative, a full range of 
motion in the spine, and 5/5 motor strength.  The assessment 
was degenerative disc disease of the cervical spine, 
symptomatic but stable.

On VA outpatient treatment in July 2001, no pertinent 
complaints were noted.  The veteran's medical history 
included a history of degenerative disc disease of the 
cervical spine with neural encroachment.  It was noted that 
the veteran was symptomatic with radiation to both arms.  He 
stated that his pain level was 5/6 intermittently with 
paresthesias of the arms.  Objective examination of the 
veteran revealed that his spine was negative with a full 
range of motion and his motor strength was 5/5.  The 
assessment included a history of degenerative disc disease of 
the cervical spine with neural encroachment.

In an Appellant's Brief submitted to the Board in June 2004, 
the veteran's service representative contended that the 
veteran had injured his cervical spine in an in-service motor 
vehicle accident.  He also contended that the veteran had 
been unconscious for 12 hours and in a hospital for 12 days 
following this accident.


Analysis

The veteran and his service representative essentially 
contend on appeal that new and material evidence has been 
received sufficient to reopen the previously denied claim of 
entitlement to service connection for a low back disorder.  
They also contend that entitlement to service connection for 
degenerative disc disease and osteoarthritis of the cervical 
spine has been established.

With respect to the veteran's new and material evidence 
claim, the Board notes that the pertinent law and regulations 
provide that, if new and material evidence has been presented 
or secured, the claim may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108 (West 2002).  "New 
and material" evidence, for purposes of this appeal, is 
defined as evidence not previously submitted, not cumulative 
or redundant, and which by itself, or along with evidence 
previously submitted, is so significant that it must be 
considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998); Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that, in determining 
whether the evidence is new and material, the credibility of 
the newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) ("presumption of credibility" doctrine, as 
articulated in Evans, supra, remains binding precedent).  The 
Board is required to give consideration to all of the 
evidence received since the last final disallowance of this 
claim on any basis or, in this case, since the March 2000 
rating decision.  See Hickson v. West, 12 Vet. App. 247, 251 
(1999).

Upon a review of the newly considered evidence, the Board 
finds that new and material evidence has not been received 
sufficient to reopen the veteran's previously denied claim of 
entitlement to service connection for a low back disorder.  
In this regard, the Board notes that the original rating 
decision issued in August 1984 denied this claim because 
there was no evidence of any in-service treatment for a low 
back disorder.  The RO subsequently concluded in the March 
2000 rating decision that, although the veteran had submitted 
additional medical records showing treatment for a low back 
disorder in 1998 and 1999, none of this evidence provided a 
medical nexus to service or any incident of service, to 
include an in-service motor vehicle accident.

The evidence submitted since the most recent final denial of 
the veteran's request to reopen his previously denied claim 
in March 2000 consists of treatment reports showing that the 
veteran suffers from chronic severe degenerative disc disease 
of the lumbar spine.  However, when viewed in conjunction 
with all of the other evidence of record, the newly 
considered evidence does not tend to offer a competent 
medical opinion that the veteran's claimed low back disorder 
was incurred during service, to specifically include as a 
result of a motor vehicle accident in 1958.  More 
importantly, NPRC notified VA in October 2002 that there was 
no record of the veteran's claimed in-patient hospitalization 
for injuries suffered as a result of the motor vehicle 
accident at the hospital where the veteran claimed that he 
had received treatment for 12 days after this accident.  As 
such, the new evidence is merely cumulative and redundant and 
has no significant effect on the facts previously considered.  
Therefore, it is not "new" and "material" evidence, as 
contemplated by 38 C.F.R. § 3.156(a), and provides no basis 
on which to reopen the veteran's previously denied claim of 
entitlement to service connection for a low back disorder.

Having determined that new and material evidence has not been 
added to the record, the veteran's previously denied claim of 
entitlement to service connection for a low back disorder is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).

Turning to the veteran's claim of entitlement to service 
connection for degenerative disc disease and osteoarthritis 
of the cervical spine, the Board notes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2003).  Service connection 
may be granted on the basis of a post-service initial 
diagnosis of a condition when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to service connection for degenerative 
disc disease and osteoarthritis of the cervical spine.  
Although it is unfortunate that the veteran's service medical 
records were destroyed in the July 1973 fire at NPRC and are 
not available for review, the remaining objective medical 
evidence of record does not provide a competent medical 
opinion that the veteran's currently diagnosed degenerative 
disc disease and osteoarthritis of the cervical spine is 
related to service or any incident of service, to include an 
in-service motor vehicle accident.

The Board acknowledges that the veteran has received 
treatment for degenerative disc disease and osteoarthritis of 
the cervical spine subsequent to his separation from service.  
However, the earliest post-service treatment reports for this 
condition are dated from 1997.  More importantly, although 
the veteran is currently 


diagnosed with degenerative disc disease and osteoarthritis 
of the cervical spine, none of the post-service examiners who 
treated him for his cervical spine problems (variously 
diagnosed as cervical spondylosis, cervical radiculopathy, 
cervical spondylosis with a sporadic right cervical 
radiculopathy) related these problems to the veteran's 
service or any incident of service, to specifically include 
an in-service motor vehicle accident.  The VA examiner also 
stated in April 2001 that the veteran's currently diagnosed 
degenerative disc disease of the cervical spine was 
symptomatic but stable.  Thus, there is no competent medical 
opinion showing either that the veteran incurred a cervical 
spine injury during service following a motor vehicle 
accident or that the claimed in-service cervical spine injury 
resulted in the veteran's currently diagnosed degenerative 
disc disease and osteoarthritis of the cervical spine.

The remaining evidence on which the veteran relies to 
establish his entitlement to service connection for 
degenerative disc disease and osteoarthritis of the cervical 
spine consists of lay statements.  In this regard, the Board 
notes that the veteran is competent to provide lay statements 
as to the features or symptoms of an injury or illness.  
Similarly, the veteran also is competent to provide lay 
statements as to the sequence of events that led to the 
injuries he purports to have sustained during service.  See 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995); Layno v. 
Brown, 6 Vet. App. 465 (1994).  The veteran and his service 
representative have maintained throughout the pendency of 
this appeal that he incurred a cervical spine injury 
following a motor vehicle accident during service which led 
to his currently diagnosed degenerative disc disease and 
osteoarthritis of the cervical spine.  However, as noted 
above, these statements are not supported by a review of the 
objective medical evidence of record.  And, as noted above, 
NPRC notified VA in October 2002 that there was no record of 
the veteran's claimed in-service hospitalization for 12 days 
in 1958 following a motor vehicle accident.  Further, when 
the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized training and knowledge are competent to render 
such an opinion.  See Jones v. Brown, 7 Vet. App. 134, 137 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  As 
the veteran and his service representative lack such training 
and knowledge, they are not competent to render an opinion 
regarding the diagnosis or onset of his degenerative disc 
disease and osteoarthritis of the cervical spine.  Therefore, 
the Board cannot assign any probative value to the lay 
assertions in the record of this claim that injuries suffered 
in a motor vehicle accident during service led to the 
veteran's currently diagnosed degenerative disc disease and 
osteoarthritis of the cervical spine.

For the reasons and bases discussed above, the Board finds 
that new and material evidence has not been received 
sufficient to reopen the veteran's previously denied claim of 
entitlement to service connection for a low back disorder.  
The Board also finds that the evidence is against the 
veteran's claim of entitlement to service connection for 
degenerative disc disease and osteoarthritis of the cervical 
spine.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2003).  The appeal is denied.


ORDER

With no new and material evidence having been received on the 
issue of entitlement to service connection for a low back 
disorder, this claim is not reopened.

Entitlement to service connection for degenerative disc 
disease and osteoarthritis of the cervical spine is denied.


	                        
____________________________________________
	D. C. Spickler
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



